Opinion by
Rao, J.
It was stipulated that certain items of the merchandise consist of lithographic prints, not exceeding twelve one-thousandths of an inch in thickness, the same in all material respects as those the subject of Arthur Jaffe, Inc. v. United States (25 Cust. Ct. 62, C. D. 1264). Subsequent to the submission *386of these cases, counsel for the plaintiff specifically waived all claims with respect to the item designated as “Central Park” on the invoice covered by protest ’156423-K. In accordance with stipulation of counsel and following the cited authority the claims of the plaintiff were sustained, except as to the above-enumerated item.